DETAILED ACTION
Response to Amendment
	The Amendment filed April 21, 2022 has been entered. Claims 2-9, 11-15, 17-22 remain pending in the application. Claims 1, 10, and 16 have been cancelled. 
	
	
Status of the Claims
Claims 2-9, 11-15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 21 is rejected under 35 U.S.C. 112(d) as being unpatentable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “assigning latency-critical tasks to a first class and bandwidth-critical tasks to a second class” and “wherein the latency-critical tasks assigned to the first class include I/O request tasks for receiving and responding to I/O requests, and wherein bandwidth-critical tasks assigned to the second class include background I/O tasks for incorporating data received in I/O write requests into persistent storage structures.” The limitations of claim 21, “assigning a first set of tasks for receiving and responding to an I/O write request to the first class and assigning a second set of tasks for incorporating data received in the I/O write request into persistent storage structures to the second class,” do not further limit the subject matter of independent claim 2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11-13, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Blaine et al. (US 2015/0347327), Smith et al. (US 2015/0242133), Talwar et al. (US 2018/0004456), and Faulhaber et al. (US 2015/0100820).
Regarding claim 2, Blaine et al. disclose: 
A method of scheduling tasks to be run on a computing resource in a data storage system, comprising: 
arranging tasks into multiple classes, the classes having respective shares and respective priorities ([0007] the storage device additionally comprises a set of queues including at least a first queue and a second queue, where the multiple memory requests received by the command interface are assigned to a queue in the set of queues based on the priority of the access request, and where the first queue is associated with a first priority and the second queue is associated with a second priority; [0034] a high priority queue 401, a low priority queue 402, and a medium priority queue 403 accept incoming prioritized I/O requests from user-space processes...specific priorities used by the queues are exemplary, and fewer priorities or more priorities than those illustrated can be used without departing from the spirit of the description); 
assigning latency-critical tasks to a first class and...tasks to a second class ([0021] the system includes a background/low priority (BG) process 102, a foreground/high priority (FG) process 104; [0024] The priority of the I/O request 132 can influence the pendency period of the request because the lower priority requests may be assumed to be more latency tolerant in comparison to higher priority requests. Accordingly, if the I/O request 132 is initially made as a low priority request, the request may be delayed or preempted numerous times by higher priority requests when pending within the I/O subsystem of the data processing system; [0034]); and 
running tasks by the computing resource in priority order, with the latency-critical tasks of the first class running before the...tasks of the second class ([0034] request queues can be addressed in a round-robin fashion, where each queue is addressed sequentially. One or more commands in the high priority queue 401 can be processed, followed by one or more commands in the medium priority queue 402, followed by the low priority queue 403, followed by the high priority queue, 401, etc....The specific priorities used by the queues are exemplary, and fewer priorities or more priorities than those illustrated can be used without departing from the spirit of the description; i.e. high priority tasks may be processed first/prior to lower priority commands and throughout down the priorities/queues)...
wherein the latency-critical tasks assigned to the first class include I/O request tasks for receiving and responding to I/O requests ([0022] FB process 104 (i.e. foreground/high priority)) can each request data from the storage device 130. In one embodiment, when a process makes an I/O request to read data on a storage device, a block of memory is allocated for use during the transfer... When the request is serviced, the storage device conducts a direct memory access (DMA) write to the physical memory address block; [0031] storage and retrieval of data to and from the memory device 324), and wherein...tasks assigned to the second class include background I/O tasks ([0022] The BG process 102 (i.e. background/low priority) and FB process 104 can each request data from the storage device 130)...
	Blaine et al. discloses assigning latency-critical tasks to a first class and background/low priority tasks to a second class and running latency-critical tasks before background/low priority tasks. However, Blaine et al. do not appear to explicitly teach “assigning...bandwidth-critical tasks to a second class; and,” running latency-critical tasks of the first class “before the bandwidth critical tasks...with the first class and the second class each allocated access to the computing resource in accordance with their respective shares,” and “bandwidth-critical” tasks include background I/O tasks “for incorporating data received in I/O write requests into persistent storage structures.” However, Smith et al. disclose:
...assigning...bandwidth-critical tasks to a second class ([0013] Storage system 150 includes storage controller 120, which maintains multiple different profiles that are each designed to adapt storage system 150 to a different type of Input/Output (I/O) processing workload...one profile may be adapted for latency sensitive I/O workloads...while another profile may be adapted for bandwidth-heavy workloads; [0021] workloads are classified based on the expected sensitivity to bandwidth and/or latency of their underlying I/O requests; [0038] As shown in FIG. 4, each type of workload is characterized by any suitable combination of I/O characteristics, each type of workload is associated with certain desired storage system characteristics (e.g., low latency, high bandwidth, guaranteed writes, etc.); i.e. assigning I/Os to different classifications for processing with one being sensitive to latency and another being sensitive to bandwidth);
...bandwidth-critical tasks assigned to the second class ([0021])...
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blaine et al. to have further classifying/prioritizing commands/tasks, not only based on latency tolerance, but also according to bandwidth sensitivity, as taught by Smith et al. The suggestion/motivation for doing so would have been to “enhance the overall speed of the storage system, which ensures that the storage system provides a substantial benefit to its users, even when those users utilize the storage system for very different types of tasks over time.” (Smith [0028]). Therefore it would have been obvious to combine Blaine and Smith for the benefits shown above to obtain the invention as specified in the claim.
Blaine et al. and Smith et al. do not appear to explicitly teach “with the first class and the second class each allocated access to the computing resource in accordance with their respective shares” and “bandwidth-critical” tasks include background I/O tasks “for incorporating data received in I/O write requests into persistent storage structures.”  However, Talwar et al. disclose:
and with the first class and the second class each allocated access to the computing resource in accordance with their respective shares ([0031] the memory network 100 provides a guaranteed memory access bandwidth for some or all of the memory access priority levels),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blaine et al. and Smith et al. to have allocating memory resources/bandwidth based on the types/classifications of tasks/commands, as taught by Talwar et al. The suggestion/motivation for doing so would have been to “support increased efficiency and effectiveness in accessing a shared memory.” (Talwar et al. [0011)). (i.e. Talwar et al. providing the teachings of allocating bandwidth/shares of memory resources based on type/classes of commands/tasks; Blaine/Smith/ Talwar providing variations of the types/classifications in which tasks/commands may be distinguished/classified) Therefore it would have been obvious to combine Blaine et al. and Smith et al. with Talwar et al. for the benefits shown above to obtain the invention as specified in the claim.
The combination of Blaine et al. and Smith et al. disclose that bandwidth-critical tasks include background I/O tasks and background I/O tasks are tasks assigned to a second, lower priority, class. However, the combination of Blaine et al., Smith et al., and Talwar et al. do not appear to explicitly teach lower priority/background I/O tasks are “for incorporating data received in I/O write requests into persistent storage structures.”  However, Faulhaber et al. disclose:
...tasks...include background I/O tasks for incorporating data received in I/O write requests into persistent storage structures ([0021] By using a volatile cache 120 to temporarily store write commands, the process can return from the write call (presumably with successful status) and proceed to do other operations. The storage device 102 will complete the write to the main persistent storage media 104, e.g., as a background task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blaine and Smith to teach VO tasks to be performed in the background include persisting I/O write requests into persistent memory, as taught by Faulhaber. The suggestion/motivation for doing so would have been to “use a volatile cache 120 to temporarily store write commands, the process can return from the write call (presumably with successful status) and proceed to do other operations” (i.e. by utilizing a cache to temporarily store write commands, and performing persistence at a later time/in the background, giving the persistence a lower priority compared to other commands, aids in processing other/higher priority commands sooner/in place of lower priority commands). (Faulhaber [0021]). Therefore it would have been obvious to combine Blaine, Smith and Talwar with Faulhaber for the benefits shown above to obtain the invention as specified in the claim.
Regarding claim 3, Blaine et al. further disclose: 
The method of claim 2, further comprising running multiple scheduling cycles in succession ([0034] request queues can be addressed in a round-robin fashion, where each queue is addressed sequentially; One or more commands in the high priority queue 401 can be processed, followed by one or more commands in the medium priority queue 402, followed by the low priority queue 403, etc.; i.e. successive commands in the higher priority queue may be performed before executing commands in a lower priority queue), wherein the first class and the second class are allocated access to the computing resource in accordance with their respective shares within the scheduling cycles (FIG. 4; [0034] the higher priority commands being associated with their respective higher priority queue; the lower priority commands being associated with their respective lower priority queue; etc. (i.e. the priority commands/queues allocated access to their respective memory resources with their respective shares)).
Regarding claim 4, Blaine et al. further disclose: 
The method of claim 3, wherein the classes further include a third class for additional background tasks, the third class having a lowest priority ([0021] having a lowest priority (includes a background/low priority (BG) process; [0034] a high priority queue 401, a low priority queue 402 (i.e. a third class/queue/type of command(s)), and a medium priority queue 403 accept incoming prioritized I/O requests).
Regarding claim 5, Talwar et al. further disclose: 
The method of claim 4, wherein the shares of the first class and the shares of the second class (as taught by Blaine et al. in claim 1) together account for 100% of a scheduling cycle, with a share of the third class being zero ([0030]-[0032] provides a guaranteed memory access bandwidth for some or all of the memory access priority levels; i.e. some or all priority queues may or may not receive a share of memory access/bandwidth processing, including first and second classes/types of tasks/commands receiving 100% of the share and other(s)/third class receiving zero).
Regarding claim 6, Blaine et al. further disclose: 
The method of claim 5, wherein tasks in the third class are run in response to both the first class and the second class having no tasks ready to be run ([0034] request queues can be addressed in a round-robin fashion, where each queue is addressed sequentially; One or more commands in the high priority queue 4071 can be processed, followed by one or more commands in the medium priority queue 402, followed by the low priority queue 403, etc.; The specific priorities used by the queues are exemplary, and fewer priorities or more priorities than those illustrated can be used without departing from the spirit of the description; therefore, tasks in the low priority queue are not executed until higher priority commands are processed).
Regarding claim 7, Talwar et al. further disclose: 
The method of claim 5, wherein the share of the second class (i.e. bandwidth-critical/low priority as taught by Blane and Smith in claim 1) is provided as an adjustable parameter ([0032] the memory network 100 receives the bandwidth allocation instruction from a monitoring system that may dynamically adjust priority levels and memory access prioritization), with the share of the first class being dependent upon the share of the second class (allocating a certain portion of bandwidth/share for one type/classification of requests limits/restricts/makes dependent the amount of memory resources/bandwidth another type/classification receives; [0030]-[0032]).
Regarding claim 8, Talwar et al. further disclose: 
The method of claim 7, wherein the share of no other class besides the second class is an adjustable parameter ([0031] the memory network 100 may reserve a respective portion of the memory access bandwidth for none, some, or all of the memory access priority levels).
Regarding claim 9, Talwar et al. further disclose: 
The method of claim 7, further comprising monitoring progress of tasks in the second class (i.e. bandwidth-critical/low priority as taught by Blane and Smith in claim 1) and changing the share of the second class in response to detecting that the progress differs from a target level ([0032] The memory network 100 may allocate guaranteed resource bandwidth in response to receiving a bandwidth allocation instruction. In some examples, the memory network 100 receives the bandwidth allocation instruction from a monitoring system that may dynamically adjust priority levels and memory access prioritization based on meeting or violation SLA and QoS requirements of applications executing in the computing system 200; i.e. the allocation of resources may be adjusted based on meeting or violating requirements/targets of the system).
Regarding claim 11, Talwar et al. further disclose: 
The method of claim 9, wherein changes in the share of the second class are rate-limited ([0032] bandwidth allocation instruction from a monitoring system that may dynamically adjust priority levels and memory access prioritization; adjusting the allocation of memory resources/bandwidth by any means comprise a rate of change limitation (i.e. cannot exceed 100%, for example).
Regarding claim 12, Blaine et al. further disclose: 
The method of claim 4, further comprising reassigning a set of tasks in the third class to the second class in response to determining that the set of tasks has become critical ([0028] an expedite request from a process, task, or module can be evaluated by the operating system 210 to determine whether to issue an explicit expedite command; The request can be evaluated based on one or more parameters including the priority of the blocked application or process, the duration of time between I/O request dispatch and expedite, the priority of the task to expedite, the expected period to process an expedite command, and the system process or I/O load; i.e. task(s)/command(s) can be evaluated and priority level risen/reassigned (i.e. become more critical/to be processed sooner) from one queue to another; Note, Applicant's specification expresses “ordinal expressions, such as 'first," "second," "third," and so on, may be used as adjectives herein for identification purposes;” “Unless specifically indicated, these ordinal expressions are not intended to imply any ordering or sequence” — [0081], indicating the limitation comprises reassigning task(s) from one priority level/queue to another, effectively to be processed more quickly).
Regarding claim 13, the combined teachings of Blaine, Smith, Talwar, and Faulhaber further disclose: 
The method of claim 3, wherein a lower-priority class exceeds its allocated share within a scheduling cycle in response to no higher- priority class having any tasks ready to be run (bandwidth allocation instruction an expedite request from a process, task, or module can be evaluated by the operating system 210 to determine whether to issue an explicit expedite command; The request can be evaluated based on one or more parameters including the priority of the blocked application or process, the duration of time between I/O request dispatch and expedite, the priority of the task to expedite, the expected period to process an expedite command, and the system process or I/O load — Blaine; [0028]; i.e. task(s)/command(s) can be evaluated and priority level risen/reassigned (i.e. become more critical/to be processed sooner) from one queue to another; Note, Applicant's specification expresses “ordinal expressions, such as 'first," "second," "third," and so on, may be used as adjectives herein for identification purposes;” “Unless specifically indicated, these ordinal expressions are not intended to imply any ordering or sequence” — [0081], indicating the limitation comprises reassigning task(s) from one priority level/queue to another, effectively to be processed more quickly).
Regarding claim 15, Blaine et al. discloses: 
A computerized apparatus, comprising control circuitry that includes a set of processing units coupled to memory, the control circuitry constructed and arranged to ([0006] a data processing system includes multiple electronic components including a one or mare processors coupled to a storage device and a memory device, to perform operations for managing input/output (I/O) requests to the storage device)...
The remaining limitations of claim 15 are the same or similar limitations as claim 1 and are, therefore, rejected for the same or similar reasons.
Regarding claim 17, Blaine et al. disclose:
A computer program product including a set of non-transitory, computer-readable media having instructions which, when executed by control circuitry of a computerized apparatus, cause the computerized apparatus to perform a method of scheduling tasks to be run on a computing resource ([0042] that can be employed to implement the various /O scheduling operations described herein; The operations depicted can be performed by processing logic comprising hardware (e.g. circuitry, dedicated logic, etc.), software (as instructions on a non-transitory machine-readable storage medium), or a combination of hardware and software), the method comprising...
The remaining limitations of claim 17 are the same or similar limitations as claim 1 and are, therefore, rejected for the same or similar reasons.
Regarding claims 18-20, claims 18-20 comprise the same or similar limitations as claims 3-8, respectively, and are, therefore rejected for the same or similar reasons.
Regarding claim 21, Blaine et al. further disclose: 
The method of claim 2, further comprising assigning a first set of tasks for receiving and responding to an I/O write request to the first class and assigning a second set of tasks...to the second class ([0021] the system includes a background/low priority (BG) process 102, a foreground/high priority (FG) process 104; [0024] The priority of the I/O request 132 can influence the pendency period of the request because the lower priority requests may be assumed to be more latency tolerant in comparison to higher priority requests. Accordingly, if the I/O request 132 is initially made as a low priority request, the request may be delayed or preempted numerous times by higher priority requests when pending within the I/O subsystem of the data processing system; [0034]).
Blaine et al. disclose that background task belong to the second class and that background tasks include I/O requests. However, the combination of Blaine et al., Smith et al., and Talwar et al. do not appear to explicitly teach the background tasks are “for incorporating data received in the I/O write request into persistent storage structures”  However, Faulhaber et al. further disclose:
...for incorporating data received in the I/O write request into persistent storage structures ([0021] By using a volatile cache 120 to temporarily store write commands, the process can return from the write call (presumably with successful status) and proceed to do other operations. The storage device 102 will complete the write to the main persistent storage media 104, e.g., as a background task)...
Regarding claim 22, Blaine et al. further disclose: 
The method of claim 2, wherein the multiple tasks further include a third class for additional background tasks ([0021] having a lowest priority (includes a background/low priority (BG) process; [0034] a high priority queue 401, a low priority queue 402 (i.e. a third class/queue/type of command(s)), and a medium priority queue 403 accept incoming prioritized I/O requests), wherein the share of the second class is provided as an adjustable parameter, with the share of the first class depends solely upon the share of the second class.
Blaine et al. do not appear to explicitly teach “wherein the share of the second class is provided as an adjustable parameter, with the share of the first class depends solely upon the share of the second class.” However, Talwar et al. further disclose:
wherein the share of the second class is provided as an adjustable parameter ([0032] the memory network 100 receives the bandwidth allocation instruction from a monitoring system that may dynamically adjust priority levels and memory access prioritization), with the share of the first class depends solely upon the share of the second class (allocating a certain portion of bandwidth/share for one type/classification of requests limits/restricts/makes dependent the amount of memory resources/bandwidth another type/classification receives; [0030]-[0032]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blaine et al., Smith et al., Talwar et al., and Faulhaber et al. as applied to claim 3 above, and further in view of Stankevichus et al. (US 2020/0201792).
Regarding claim 14, Blaine et al. further disclose: 
The method of claim 3, wherein the act of scheduling tasks is itself a task ([0042] FIGS. 6-8 are flowcharts illustrating exemplary logic that can be employed to implement the various I/O scheduling operations described herein. The operations depicted can be performed by processing logic comprising hardware (e.g. circuitry, dedicated logic, etc.), software (as instructions on a non-transitory machine-readable storage medium), or a combination of hardware and software. Although the processes (i.e. task) are described below in terms of some sequential operations (i.e. the act of scheduling is itself a task))...
Blaine et al. further discloses that foreground processes belong to a first, high priority, class and background processes belong to a second, lower priority, class, see paragraph [0021]. Blaine et al., Smith et al., Talwar et al., and Faulhaber et al. do not appear to explicitly teach that the act of scheduling tasks “is assigned to the second class.” However, Stankevichus et al. disclose:
...is...the second class (i.e. bandwidth; [0115] it should be noted that each one of the applications 304 and 306 is associated with a respective pre-determined proportion “U” of processing bandwidth of the CPU 302 that is allocated for processing tasks of the respective application. For example, let it be assumed that the application 304 is allocated 25% of the processing bandwidth (U=¼) of the CPU 302 for processing tasks of the application 304. This means that up to a quarter of all processing bandwidth of the CPU 302 may be used to process tasks of the application 304).
Blaine et al. further discloses that foreground processes belong to a first, high priority, class and background processes belong to a second, lower priority, class, see paragraph [0021]. The combination of Blaine et al. and Smith et al. disclose that bandwidth-critical tasks include background I/O tasks and background I/O tasks are tasks assigned to a second, lower priority, class, see claim 1 above. Stankevichus et al. disclose that the scheduling of tasks is bandwidth sensitive. Therefore, it would be obvious to one skilled in the art before the effective filing date of the claimed invention that the task of scheduling is “assigned to” the second class.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blaine, Smith, Talwar and Faulhaber with Stankevichus to teach memory resources/bandwidth is not only required for the processing of tasks/commands but is also required/utilized for the scheduling of tasks/commands and need to be adequately handled/processed, as taught by Stankevichus. The suggestion/motivation for doing so would have been to provide the scheduling and processing of /O operations “more efficient.” Stankevichus [0103]-[0106]). Therefore it would have been obvious to combine Blaine, Smith, Talwar and Faulhaber with Stankevichus for the benefits shown above to obtain the invention as specified in the claim.

Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. 
Applicant’s remarks with respect to independent claim 2 have been fully considered. However, the rejection of claim 2 under 35 U.S.C. 103 as unpatentable over Blaine et al., Smith et al., Talwar et al., and Faulhaber et al. is determined to be proper and is, therefore, maintained.
In response to applicant's arguments on pages 12-14 of the Remarks against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s). Applicant argues on pages 12-14 of the Remarks that the prior art of Blaine and Smith do not teach “one profile for ‘receiving and responding to I/O requests’ and another profile for ‘incorporating data received in I/O requests into persistent storage structures.’” Turning to the language of the claim limitations, claim 2 requires “wherein the latency-critical tasks assigned to the first class include I/O request tasks for receiving and responding to 1/O requests, and wherein bandwidth-critical tasks assigned to the second class include background I/O tasks for incorporating data received in I/O write requests into persistent storage structures.” Examiner notes that the first class merely “include I/O request tasks for receiving and responding to 1/O requests” and the second class merely “include background I/O tasks for incorporating data received in I/O write requests into persistent storage structures.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection of claim 2 as obvious over Blaine et al., Smith et al., Talwar et al., Faulhaber et al. is therefore maintained.

Applicant’s remarks with respect to claim 7 have been fully considered. However, the rejection of claim 7 under 35 U.S.C. 103 as unpatentable over Blaine et al., Smith et al., Talwar et al., and Faulhaber et al. is determined to be proper and is, therefore, maintained.
Applicant appears to argue that Talwar does not disclose that “the share of the second class is provided as an adjustable parameter” because one would not adjust the bandwidth of tasks categorized by priority. However, contrary to applicant’s assertion, Talwar discloses at paragraph [0031] “the memory network 100 provides a guaranteed memory access bandwidth for some or all of the memory access priorities.” Furthermore, Talwar discloses that [0031] “In providing guaranteed resource reservations, the memory network 100 may reserve a respective portion of the memory access bandwidth for none, some, or all of the memory access priority levels.” This would ensure that the second class would have a guarantee of some memory access bandwidth even though the first class has greater priority.
The rejection of claim 7 as obvious over Blaine et al., Smith et al., Talwar et al., Faulhaber et al. is therefore maintained.

Applicant’s remarks with respect to claim 8 have been fully considered. However, the rejection of claim 8 under 35 U.S.C. 103 as unpatentable over Blaine et al., Smith et al., Talwar et al., and Faulhaber et al. is determined to be proper and is, therefore, maintained.
Applicant argues that Talwar does not teach “the share of no other class besides the second class is an adjustable parameter. However, Talwar teaches that [0031] “the memory network 100 may reserve a respective portion of the memory access bandwidth for none, some, or all of the memory access priority levels.” It is clear from Talwar, that the decision to adjust the share of a particular class is an obvious matter of design choice.
The rejection of claim 8 as obvious over Blaine et al., Smith et al., Talwar et al., Faulhaber et al. is therefore maintained.

Applicant’s remarks with respect to claim 14 have been fully considered. However, the rejection of claim 14 under 35 U.S.C. 103 as unpatentable over Blaine et al., Smith et al., Talwar et al., Faulhaber et al. and further in view of Stankevichus et al. is determined to be proper and is, therefore, maintained.
In response to applicant's arguments on page 15 of the Remarks against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of claim 14, as discussed above, is based on the combined teaching of Blaine et al. and Stankevichus et al. Therefore, applicant’s argument against Stankevichus alone does not address the substance of the rejection.
The rejection of claim 14 as obvious over Blaine et al., Smith et al., Talwar et al., Faulhaber et al. and further in view of Stankevichus et al. is therefore maintained.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137